Citation Nr: 0330064	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  This law eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Board observes that in an October 1998 letter, the Vet 
Center in Mobile, Alabama advised that the veteran was 
receiving individual counseling for PTSD symptoms.  However, 
records of such treatment are not present in the veteran's 
record.  Moreover, the evidence of record indicates that the 
veteran was being followed at the VA Mental Health Unit at 
Biloxi, Mississippi.  However, the most recent treatment 
records were dated in October 1998.  Under VCAA, VA's duty to 
assist the veteran includes obtaining all pertinent treatment 
records and a thorough and contemporaneous examination in 
order to determine the nature and extent of the veteran's 
disability.  

Finally, in the December 2000 Remand, the Board noted that 
the April 1999 VA examiner indicated that the veteran's 
inservice injuries might have resulted in depression.  The 
Board found that this was an informal claim for service 
connection for depression.  This issue was referred to the 
RO.  However, it does not appear that the RO addressed this 
issue.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
to include the Vet Center in Mobile, 
Alabama and the VA medical facility in 
Biloxi, Mississippi, who treated the 
veteran for PTSD since 1998.  After 
securing the necessary release, the RO 
should obtain these records.

2.  After the completion of # 1 above and 
if additional records are obtained, the 
veteran should be scheduled for a VA PTSD 
examination to determine the nature and 
extent of his disorder.  After review of 
the claims file and this remand, the 
examiner should provide a current 
diagnosis of the veteran's psychiatric 
disorder, if any.  Thereafter, the 
examiner should provide opinion as to 
whether it is as least as likely as not 
that the diagnosis is related to the 
veteran's service.  A complete rationale 
for this opinion should be provided.

3.  The RO should develop and adjudicate 
the informal claim for service connection 
for depression.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	C. P. RUSSEL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




